MADDOX, Justice.
The summary judgments entered in favor of the defendants, Deputy Sheriff Lloyd Anderson and Shelby County, are affirmed. Deputy Anderson is entitled to substantive immunity (discretionary function immunity) under the facts presented. White v. Birchfield, 582 So.2d 1085 (Ala.1991).
Further, we find the plaintiff’s arguments as to negligent training, supervision, and entrustment on the part of Shelby County to be meritless. Pursuant to a local act, the Shelby County Commission has no authority over, and takes no part in, the training or supervising of deputy sheriffs in Shelby County. Act No. 37, 1971 *351Ala. Acts, 2d Spec. Session, 4170. We fail to discern a duty owed by Shelby County to the plaintiff. See, Maharry v. City of Gadsden, 587 So.2d 966, 968 (Ala.1991); and Rutley v. Country Skillet Poultry Co., 549 So.2d 82 (Ala.1989).
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.